815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest WOLFORD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5334.
United States Court of Appeals, Sixth Circuit.
Feb. 20, 1987.

Before ENGEL, KRUPANSKY and NORRIS, Circuit Judges.
PER CURIAM.


1
Ernest Wolford appeals a summary judgment entered in the United States District Court for the Eastern District of Kentucky affirming the Secretary of Health and Human Services' denial of his claim for supplemental security income benefits.


2
Wolford was born on October 16, 1927, has attended school through the third grade, was employed for 25 years in the coal mines and saw mill, and drove trucks and buses up to 1976.  On November 1, 1983, he applied for supplemental security income benefits, claiming shortness of breath, head, chest, and neck pain, and also lung and heart problems.  The administrative law judge concluded that he was not disabled, finding that the allegations of chest pain and shortness of breath were not credible to the extent claimed., that his other complaints were not fully credible, and that he had no impairment which significantly limited his ability to perform basic work-related functions.  The district court affirmed the Secretary's decision by granting summary judgment.


3
On appeal, Wolford contends that the district court incorrectly concluded that the Secretary's findings were based on substantial evidence, and erred in failing to make a decision regarding his subjective complaints of pain.


4
For the reasons set forth in the memorandum opinion of United States District Judge G. Wix Unthank filed in the district court February 20, 1986, the judgment of the district court is AFFIRMED.